Citation Nr: 1707332	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  02-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1971to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a
December 2004 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of
entitlement to service connection for right and left knee disabilities.  The Board previously remanded this issue in February 2006 and June 2013 for additional development.  In February 2014, the Board denied the appeal.  The Veteran appealed the decision to the Court of Appeals for Veterans' Claims (Court).  In November 2014, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the matter for further development.  In November 2015, the Veteran raised the question of whether his service connected left ankle disability caused or aggravated his bilateral knee disability.  The Board remanded this claim in February 2016.

During the course of the appeal, the Veteran testified at a Travel Board hearing at the Waco, Texas, Regional Office (RO) before a Veterans Law Judge (VLJ) in September 2005.  A transcript of that hearing is of record.  The VLJ who conducted the Travel Board hearing is now retired.  In a June 2012 letter, the Veteran was offered the opportunity to testify at another hearing.  Although he initially requested another hearing, the Veteran later reported that he no longer wanted a hearing.  Therefore, the hearing request is considered withdrawn and the Board may proceed with the appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's bilateral knee disability.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In November 2015, the Veteran, through his representative, raised the theory of whether his service-connected left ankle disability caused or aggravated his knee disabilities.  An April 2016 VA examination was requested in order to obtain an opinion on secondary service connection.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disability was due to or aggravated by the service-connected left ankle disability.  He based this opinion on the lack of follow-up indication in the service treatment records that the left ankle injury had caused the Veteran any further difficulty beyond the necessary time for healing.  However, the Board notes that a November 2012 VA ankle examination indicated that there was residual left ankle disability in the form of painful motion, and service connection for a left ankle disability was subsequently granted in a September 2013 rating decision.  The Board has found the opinion from the April 2016 VA examination to be inadequate in that it does not appear that the November 2012 VA ankle examination was considered and was based opinion on an inaccurate premise regarding the primary service-connected disability.  Therefore, the issue should be addressed on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to an appropriate examiner.  The examiner shall consider all other medical records associated with this file during review, including the November 2012 VA ankle examination.

If the examiner determines that the examination of the Veteran is necessary, schedule the Veteran for this examination.  The examiner is asked to off the following opinions:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral disability is due to the service-connected left knee disability. 

b)  If not due to the service-connected left knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected left knee disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.  A complete rationale for all opinions must be provided.  In rendering the opinion, the examiner is requested to consider the findings of the November 2012 VA left ankle examination.

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






